DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear how the claimed detergent supply device elements function absent a controller (i.e. the pump extracting detergent and the electrode sensors detecting and transmitting electric signals) as such controller detail appears to be a requisite element for the detergent supply device to function as claimed.  Clarification and correction are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2015-0103988 A to LG ELECTRONICS INC (“LG”; cited by Applicant; machine translation provided by Examiner).
Regarding claims 1 and 20, LG discloses a washing machine comprising:
a cabinet (110);
a tub (130) located inside the cabinet and configured to receive water;
a drum (120) rotatably provided inside the tub and configured to accommodate laundry therein; and
a detergent supply device (see Figs. 1 and 3-7) located at the cabinet and configured to supply detergent into the tub,
wherein the detergent supply device comprises:
a plurality of cartridges (250a,250b) configured to contain detergent,
a pump (see abstract and claim 1; see also “pumping means”) configured to extract detergent from the plurality of cartridges,
a passage (fluid path 200) that guides the extracted detergent into the tub, and
a plurality of electrode sensors (291,293) located at one side of the plurality of cartridges,
wherein each of the plurality of electrode sensors comprises:
an electrode plate (291) configured to detect an electric signal, and a terminal (293) connected to the electrode plate and configured to transmit the electric signal detected by the electrode plate, and
wherein the electrode plate has a first surface configured to come in contact with detergent contained in the cartridge (via openings 257 in Fig. 7) and a second surface connected to the terminal (293),
wherein the electric signal comprises at least one of an electric current or an electric voltage generated between two electrode plates located at the one side of the plurality of cartridges (see electrode sensors using electric current at last paragraph on page 6 of translation; note also electrode sensors implicitly/inherently use current or voltage).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG (cited above).
Regarding claim 2, LG (supra) discloses the claimed invention including structure readable on the claimed electrode plate.  LG does not expressly disclose wherein the electrode plate has a lower end and an upper end, and wherein the lower end of the electrode plate has a smaller width compared to a width of the upper end of the electrode plate.  However, such change in size, which merely requires any change in relative size between the upper and lower electrode plate ends, would be an obvious modification and does not appear to produce any unpredictable or unexpected results.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP § 2144.04 regarding Obviousness and Changes in Size.
Regarding claims 13-14, LG (supra) discloses the claimed invention including structure readable on the claimed electrode plate.  LG does not expressly disclose wherein the electrode plate is in an L- shape as in claim 13 or wherein the plurality of electrode sensors comprise at least two electrode sensors that have different heights from each other (as in claim 14).  However, such minor changes in shape would be an obvious modification and do not appear to produce any unpredictable or unexpected results.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP § 2144.04 regarding Obviousness and Changes in Shape.

Allowable Subject Matter
Claims 3-12 and 15-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711